Exhibit 10.2

TRIMERIS, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

(formerly, the Trimeris, Inc. New Stock Option Plan)

1. Purpose

The Trimeris, Inc. Amended and Restated Stock Incentive Plan (formerly, the
Trimeris, Inc. New Stock Option Plan) (the “Plan”) is established to advance the
interests of the Company’s stockholders by creating an incentive for, and
enhancing the Company’s ability to attract, retain and motivate, key employees,
directors and consultants or advisors of Trimeris, Inc. and any successor
corporations thereto (collectively, the “Company”) or future parent and/or
subsidiary corporations of such corporation (as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”)) (all of whom, along with the Company,
sometimes being individually referred to as a “Participating Company” and
collectively referred to as the “Participating Company Group”) by providing such
persons with equity ownership opportunities and performance-based incentives and
thereby better aligning the interests of such persons with those of the
Company’s stockholders.

2. Eligibility

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, restricted stock or other stock-based awards
(each, an “Award”) under the Plan. Any person who has been granted an Award
under the Plan shall be deemed a “Participant.” The Board of Directors of the
Company (the “Board”), in its sole discretion, shall determine which persons
shall be granted Awards under the Plan. A director of the Company shall be
eligible to be granted an Incentive Stock Option (as hereinafter defined) only
if the director is also an employee of the Company. A consultant or advisor to
the Company or a non-employee director of the Company shall be eligible to be
granted only Awards other than Incentive Stock Options. Participants may, if
otherwise eligible, be granted additional Awards. Subject to the provisions of
Section 4(b) relating to adjustments upon changes in stock, no person shall be
eligible to be granted options or restricted stock covering more than five
hundred thousand (500,000) shares of the Company’s common stock in any calendar
year.

3. Administration; Delegation

(a) Administration by Board. The Plan shall be administered by the Board. The
Board shall have authority to grant Awards and to adopt, amend and repeal such
administrative rules, guidelines and practices relating to the Plan as it shall
deem advisable from time to time. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. No member of the Board
shall be liable for any action or determination relating to the Plan. All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award. No director or person acting pursuant to the authority delegated
by the Board shall be liable for any action or determination under the Plan made
in good faith.

(b) Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to make Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of shares
subject to Awards and the maximum number of shares for any one Participant to be
made by such executive officers.

(c) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (each, a “Committee”). For so long as
the common stock, $.001 par value per share (the “Common Stock”), of the Company
is registered under the Securities Exchange Act of 1934 (the “Exchange Act”),
the Board shall appoint one such Committee of not less than two members, each
member of which shall be a “non-employee director” as defined in Rule 16b-3
promulgated under the Exchange Act. All references in the Plan to the “Board”
shall mean a Committee or the Board or the executive officer referred to in
Section 3(b) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or executive officer.

4. Stock Available For Awards

(a) Number of Shares. Subject to adjustment under Section 4(b), Awards may be
made under the Plan for up to a maximum of Six Million Two-Hundred Fifty-Two
Thousand Nine-Hundred and Forty-One (6,252,941) shares of Common Stock, any or
all of which can be used for Incentive Stock Options. If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options, to any limitation required under the Code. Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares.

(b) Adjustments to Common Stock. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, (i) the number and class of securities available
under this Plan, (ii) the number and class of security and exercise price per
share subject to each outstanding Option (as defined below), (iii) the
repurchase price per security subject to each outstanding Restricted Stock Award
(as defined below), and (iv) the terms of each other outstanding stock-based
Award, if any, shall be appropriately adjusted by the Company (or substituted
Awards may be made, if applicable) to the extent the Board shall determine, in
good faith, that such an adjustment (or substitution) is necessary and
appropriate. If this Section 4(b) applies and Section 9(a) also applies to any
event, Section 9(a) shall be applicable to such event, and this Section 4(b)
shall not be applicable.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. Any Option granted to a Participant who is subject to
the provisions of Section 16 of the Exchange Act shall not become exercisable
for a period of at least six (6) months following the date of grant. An Option
which is not intended to be an Incentive Stock Option shall be designated a
“Nonstatutory Stock Option.” The granting of discounted Nonstatutory Stock
Options is expressly prohibited under this Plan.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and shall be
subject to and construed consistently with the requirements of Section 422 of
the Code. The Company shall have no liability to a Participant who has been
awarded an Option (an “Optionee”), or any other party, if an Option (or any part
thereof) which is intended to be an Incentive Stock Option is not an Incentive
Stock Option.

(c) Exercise Price. The Board shall establish, in its sole discretion, the
exercise price at the time each Option is granted and specify it in the
applicable option agreement; provided, however, that (i) the exercise price per
share for an Incentive Stock Option shall be not less than the fair market value
of a share of Common Stock on the date of grant of such Incentive Stock Option,
as determined by the Board in good faith (the “Fair Market Value”), and (ii) the
exercise price per share of an Incentive Stock Option granted to an Optionee who
at the time the Incentive Stock Option is granted owns stock possessing more
than ten percent (10%) of the total



--------------------------------------------------------------------------------

combined voting power of all classes of stock of a Participating Company within
the meaning of Section 422(b)(6) of the Code (a “Ten Percent Owner Optionee”)
shall be not less than one hundred ten percent (110%) of the Fair Market Value.
Nothing hereinabove shall require that any such assumption or modification
result in the Option having the same characteristics, attributes or tax
treatment as the Option for which it is substituted.

(d) $100,000 Limitation. The aggregate fair market value, determined as of the
date on which an Incentive Stock Option is granted, of the shares of Common
Stock with respect to which Incentive Stock Options (determined without regard
to this subsection) are first exercisable during any calendar year (under this
Plan or under any other plan of the Participating Company Group) by any Optionee
shall not exceed $100,000. If such limitation would be exceeded with respect to
an Optionee for a calendar year, the Incentive Stock Option shall be deemed a
Nonstatutory Stock Option to the extent of such excess.

(e) Time for Granting Incentive Stock Options. All Incentive Stock Options must
be granted, if at all, within ten (10) years from the earlier of the date the
Plan is adopted by the Board or the date the Plan is duly approved by the
stockholders of the Company.

(f) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that (i) no Incentive Stock Option shall be
exercisable after the expiration of ten (10) years after the date such Incentive
Stock Option is granted, (ii) no Incentive Stock Option granted to a Ten Percent
Owner Optionee shall be exercisable after the expiration of five (5) years after
the date such Incentive Stock Option is granted and (iii) no Incentive Stock
Option shall be exercisable after the date the Optionee’s employment with the
Participating Company Group is terminated for cause (as determined in the sole
discretion of the Board); and provided, further, that an Option shall terminate
and cease to be exercisable no later than three (3) months after the date on
which the Optionee terminates employment with the Participating Company Group,
unless Optionee’s employment with the Participating Company Group shall have
terminated as a result of the Optionee’s death, disability (within the meaning
of Section 22(e)(3) of the Code) or Retirement (as defined herein). In the event
the Optionee’s employment with the Participating Company Group shall have
terminated due to Optionee’s disability (within the meaning of Section 22(e)(3)
of the Code), the Option shall immediately cease to vest and unvested portions
shall expire immediately, while vested portions shall remain exercisable until
the Option terminates, but no later than twelve (12) months from the date on
which the Optionee’s employment terminated. In the event the Optionee’s
employment with the Participating Company Group shall have terminated due to
Optionee’s death, the Option shall become immediately vested and exercisable and
remain exercisable until the Option shall terminate no later than twelve
(12) months from the date on which the Optionee’s employment terminated. In the
event the Optionee’s employment with the Participating Company Group shall have
terminated due to Optionee’s Retirement, the Option (if granted on or after
November 28, 2001) shall immediately cease to vest and unvested portions shall
expire immediately, while vested portions shall remain exercisable until the
expiration of ten (10) years after the date such Option is granted, except as
provided in Section 9.

For the purposes of this Plan, “Retirement” shall be defined as departing
employment and the Participating Company Group’s Board of Directors after
attaining the minimum age of 60 years and completing (i) a minimum of ten
(10) years of full-time service as an employee of the Participating Company
Group or (ii) a minimum of ten (10) years of full-time service, of which (I) at
least five (5) years of full time service were as an employee of the
Participating Company Group and (II) the remaining years were either from full
time service as such an employee or years of service (other than while employed
by the Participating Company Group) on the Participating Company Group’s Board
of Directors.

(g) Exercise of Options. Options may be exercised only by delivery to the
Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Sections 5(c) and 5(f) for the number of
shares for which the Option is exercised.

(h) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price, or delivery by the Optionee to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price;

(3) to the extent permitted by the Board and expressly provided in an option
agreement, (i) by delivery of shares of Common Stock owned by the Optionee
valued at their Fair Market Value, which Common Stock was owned by the Optionee
at least six (6) months prior to such delivery, or (ii) by payment of such other
lawful consideration as the Board may determine; or

(4) any combination of the above permitted forms of payment.

The Company shall not extend credit to or otherwise accept any promissory note
of any Optionee in connection with the purchase of Common Stock upon the
exercise of an Option granted under the Plan.

6. Restricted Stock

(a) Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price (or to require
forfeiture of such shares if issued at no cost) from the recipient in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award, and subject to such other terms and conditions as the
Board shall determine (each, a “Restricted Stock Award”).

(b) Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the duration of restrictions,
conditions for repurchase (or forfeiture) and the issue price, if any; provided,
however, that any Restricted Stock Award granted to a Participant who is subject
to the provisions of Section 16 of the Exchange Act shall restrict the release
of shares under the Restricted Stock Award for a period of at least six
(6) months from the date of grant. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and
held in escrow by the Company, together with a stock power endorsed in blank,
with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant’s estate.

7. Other Stock-based Awards

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities convertible
into Common Stock and the grant of stock appreciation rights.

8. General Provisions Applicable to Awards

(a) Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, to the extent relevant in the context,
shall include references to authorized transferees.

 



--------------------------------------------------------------------------------

(b) Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each type of
Award may be made alone or in addition or in relation to any other type of
Award. The terms of each type of Award need not be identical, and the Board need
not treat Participants uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to a
Participant.

(f) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same of a different type, changing the date or exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant. Notwithstanding anything herein
to the contrary, the Board of Directors may not change the exercise price of any
Incentive Stock Option or Nonstatutory Stock Option previously granted except
pursuant to Section 9 and Section 4(b) of the Plan and Section 424(a) of the
Code.

(g) Conditions on Delivery of Stock. The Company shall not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

9. Acquisition Events

(a) Consequences of Acquisition Events. Except to the extent otherwise provided
in the instrument evidencing the Award or in any other agreement between the
Participant and the Company:

(i) Upon the occurrence of an Acquisition Event (as hereinafter defined),

(A) all Restricted Stock Awards then outstanding shall become fully vested and
immediately free of all restrictions; and

(B) all other stock-based Awards other than Options and stock appreciation
rights shall become immediately exercisable, realizable or vested in full, or
shall be immediately free of all restrictions or conditions, as the case may be.

(ii) Upon the execution by the Company of an agreement to effect an Acquisition
Event other than a Change of Control Event (as hereinafter defined), all Options
and stock appreciation rights then outstanding shall become fully vested and
immediately exercisable in full upon the occurrence of the Acquisition Event or
such earlier date as may be specified by the Board by written notice to the
Participants, and the Board may take one or both of the following additional
actions with respect to then outstanding Options and stock appreciation rights:
(A) provide that such Options and stock appreciation rights shall be assumed, or
equivalent Options or stock appreciation rights be substituted by the acquiring
or succeeding corporation (or an affiliate thereof), or (B) upon written notice
to the Participants, provide that all then unexercised Options and stock
appreciation rights will terminate to the extent not exercised by the
Participants prior to the consummation of such Acquisition Event or such earlier
date as may be specified by the Board by written notice to Participants.

(iii) Upon the occurrence of a Change of Control Event, all Options and stock
appreciation rights then outstanding shall become fully vested and immediately
exercisable in full.

As used herein, an “Acquisition Event” shall mean: (a) any merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto representing (either by remaining outstanding or by
being converted into voting securities of the surviving or acquiring entity)
less than 60% of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; (b) any sale of all or substantially all of the assets
of the Company; (c) the complete liquidation of the Company; or (d) the
acquisition of “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any “person,” as such term is used in Section 13(d) and 14(d) of
the Exchange Act, other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned directly or indirectly by the stockholders of the Company (an event
specified in this clause (d) being referred to as a “Change of Control Event”).

(b) Assumption of Options Upon Certain Events. The Board may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another corporation who become employees of the Company as a result of a merger
or consolidation of the employing corporation with the Company or the
acquisition by the Company of property or stock of the employing corporation.
The substitute Awards shall be granted on such terms and conditions as the Board
considers appropriate in the circumstances.

10. Miscellaneous

(a) No Right to Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any right as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Status of Rights to Payments under Plan. To the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall, except as otherwise provided by the Board, be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company, and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts, except as otherwise provided by the Committee.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Optionee any rights that are
greater than those of a general creditor of the Company.

 



--------------------------------------------------------------------------------

(d) Subject to Law. The Plan and the grant of Awards hereunder shall be subject
to all applicable federal and state laws, rules, and regulations and to such
approvals by any United States government or regulatory agency as may be
required.

(e) Severability. If any provision of this Plan or an option agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would disqualify the Plan or any agreement evidencing an Award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended to conform to applicable laws or, if it cannot be construed or deemed
amended without, in the determination of the Board, materially altering the
intent of the Plan or the agreement, it shall be stricken and the remainder of
the Plan or the agreement shall remain in full force and effect.

(f) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board, but no Incentive Stock Option granted to an
Optionee shall be effective unless and until the Plan has been approved by the
Company’s stockholders. No Awards shall be granted under the Plan after the
completion of ten years from the earlier of (i) the date on which the Plan was
adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders, but Awards previously granted may extend beyond that date.

(g) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that no increase in the total number of
shares available for Awards under the Plan (except by operation of the
provisions of Section 4(b) above) or for grants of Incentive Stock Options under
the Plan may be made, unless and until such amendment shall have been approved
by the Company’s stockholders.

(h) Stockholder Approval. For purposes of this Plan, stockholder approval shall
mean approval by a vote of the stockholders in accordance with the requirements
of Section 422 of the Code.

(i) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

As amended, adopted by the Board of Directors on April 21, 2006 and approved by
shareholders on July 13, 2006.